DETAILED ACTION
This is the first office action regarding application number 16/383,859, filed April 15, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the surface that the wheel has a frictional connection with. 
As stated in claim 1, “determining driving situation information which describes a static friction and/or a frictional connection of at least one wheel”, the claim here fails to identify the matching surface that the wheel has a “frictional connection” with. The claim could be interpreted as frictional connection with a road, a brake surface, or any number of frictional “friction connection of at least one wheel”. For examination purposes examiner has interpreted the frictional connection to be with a road surface.
Claims 2-7 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arikawa (U.S. Patent No 5,127,501).
Regarding claim 1, Arikawa teaches a method for controlling a drive motor in a motor vehicle comprising the steps (Col 2, lines 3-8, “an idle speed controller for controlling an idle speed of an engine”); determining driving situation information which describes a static friction and/or a frictional connection of at least one wheel of the motor vehicle and/or a speed of the motor vehicle (Col 9 line 63 – Col 10 line 2, “The discrimination between the high frictional road the low frictional road can be effected, for example, by a vehicle deceleration detector (so called "G sensor"). When the vehicle deceleration is smaller than a predetermined value, the road is judged to be low frictional, and when the vehicle deceleration is larger than the predetermined value, the road is judged to be high frictional.”); determining a minimum speed of the drive motor as a function of the driving situation information (Col 9, lines 61-63, “Further, the idle speed may be adjusted only on the low frictional road which has a large influence on the engine torque.”, here the idle speed is interpreted to mean the minimum speed that the engine will operate at with no input from the accelerator pedal); and regulating or controlling the speed of the drive motor as a function of the minimum speed, in particular such that the speed is always greater than the minimum speed (Col 5, lines 51-54, “The adjusting circuit part consists of a low speed selecting circuit 40, a comparison adjusting circuit 41, an idle speed controller 42 and an engine brake detector 43.”)(Col 7, lines 40-58, “the wheel speeds becomes lower than the reference speed V.sub.TH. Accordingly, the signal .lambda.D becomes "1" in FIG. 3. The output of the AND gate 90, and therefore the output of the OR gate 92 becomes "1". Accordingly, the idle speed controller 42 shown in FIG. 4 becomes operative. The opening angle of the throttle plate 101 of the engine 10 is adjusted in accordance with the level of the signal .lambda.S=V.sub.SL -V.sub.TH. The flow amount of the fuel gas is increased with the inclination angle of the throttle plate 101, so that speed of the front wheels 6a and 6b is increased and is approached to the reference speed V.sub.TH.”
Regarding claim 2, Arikawa teaches the drive motor is controlled or regulated as a function of a preset target torque if the speed exceeds the minimum speed (Col 9, lines 61-63, “Further, the idle speed may be adjusted only on the low frictional road which has a large influence on the engine torque.”, here the specification of the instant application supplies the following additional information regarding a target torque ”In particular, this target torque may depend on a position of accelerator pedal 6 detected by sensor 25. This target torque can be modified by other vehicle systems, such as idle speed control, stall protection, electronic stability control or similar” Arikawa teaches influencing the engine torque through the use of idle speed control)(Col 9, lines 41-45, “A throttle position sensor may be provided for detecting the position of the throttle and it may be confirmed that the throttle position has been securely changed on the throttle position-adjusting operation.”). 
Regarding claim 3, Arikawa teaches a minimum wheel speed dependent on the driving situation information is determined for the wheel or at least one of the wheels of the motor vehicle (Col 1 line 63 – Col 2 line 8, “a drive wheel speed detector for detecting speed or acceleration of a drive wheel; a reference drive wheel speed setting circuit for setting a reference drive wheel speed or reference drive wheel acceleration to be compared with the output of said drive wheel speed detector; and an idle speed controller for controlling an idle speed of the engine, wherein said idle speed controller is so adjusted that said drive wheel is rotated at said reference drive wheel speed or said reference drive wheel acceleration, when the engine brake application is detected by said engine brake detector.”, here the reference makes a direct link between the control of the wheel speed and control of the idle speed and the idle speed has been shown to be determined based on “driving situation information”); the Further in the above embodiment, the idle speed is adjusted in accordance with the difference between the lower one of the rotational speeds of the drive wheels and the reference drive wheel speed.”).
Regarding claim 4, Arikawa teaches a respective minimum wheel speed is determined for several wheels of the motor vehicle (Col 9, lines 38-41, “Further in the above embodiment, the idle speed is adjusted in accordance with the difference between the lower one of the rotational speeds of the drive wheels and the reference drive wheel speed.”); the minimum speed is determined as a function of the largest wheel speed minimum (Col 9, lines 28-37, “Further in the above embodiment, the idle speed is so adjusted that the lower one V.sub.SL of the speeds of the drive wheels is approached to the reference drive wheel. Instead the idle speed may be so adjusted that the higher one of the speeds of the drive wheels is approached to the reference drive speed. Or it may be so adjusted that the average of the speeds of the drive wheels or a drive wheel speed corresponding to the average is approached to the reference drive speed.”, here the “minimum speed” is interpreted to be the same as the idle speed, and the “largest wheel speed minimum” is interpreted to correspond with the reference drive speed of the higher speeds of the drive wheel); or the wheel speed minimum is determined for the wheel with the largest current slip and used to calculate the minimum speed (Col 9, lines 46-51, “Further in the above embodiment, the reference drive wheel speed V.sub.TH is equal to the first reference slip V.lambda.1 for the anti-skid control operation. They may be different from each other. For example, the reference drive wheel speed V.sub.TH may be a speed proportional to the value V.lambda.1.”, the determined reference drive wheel speed is shown 
Regarding claim 5, Arikawa teaches the minimum wheel speed is determined such that the slip of the wheel or the respective wheel at the speed of the of the motor vehicle is less than the slip at which maximum traction is achieved between the wheel and the ground (Col 7, lines 50-58, ”The flow amount of the fuel gas is increased with the inclination angle of the throttle plate 101, so that speed of the front wheels 6a and 6b is increased and is approached to the reference speed V.sub.TH. Accordingly the engine brake is prevented from being applied too much and so the wheels can be prevented from locking.”, here the “slip at which maximum traction is achieved between the wheel and the ground” is interpreted to be the point at which the wheels become locked). 
Regarding claim 6, claim 6 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Regarding claim 7, claim 7 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                             


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662